Exhibit 10.1

AMENDMENT NUMBER ONE TO AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDMENT NUMBER ONE TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of June 24, 2014, is entered into by and among LANTHEUS
MI INTERMEDIATE, INC., a Delaware corporation (the “Parent”), LANTHEUS MEDICAL
IMAGING, INC., a Delaware corporation (the “Borrower”), the lenders identified
on the signature pages hereof (such lenders, and the other lenders party to the
below-defined Credit Agreement, together with their respective successors and
permitted assigns, each individually, a “Lender”, and collectively, the
“Lenders”), each subsidiary of the Parent listed as a “Guarantor” on the
signature pages hereto (together with the Parent, each a “Guarantor” and
individually and collectively, jointly and severally, the “Guarantors”; Borrower
and Guarantors, each a “Loan Party” and individually and collectively, jointly
and severally, the “Loan Parties”), and WELLS FARGO BANK, NATIONAL ASSOCIATION,
a national banking association, in its capacity as collateral agent for the
Lenders (in such capacity, together with its successors and assigns in such
capacity, if any, the “Collateral Agent”) and as administrative agent for the
Lenders (in such capacity, together with its successors and assigns in such
capacity, if any, the “Administrative Agent”), and in light of the following:

W I T N E S S E T H

WHEREAS, Loan Parties, Lenders, Agents, and the other parties signatory thereto
are parties to that certain Amended and Restated Credit Agreement, dated as of
July 3, 2013 (as amended, restated, supplemented, or otherwise modified from
time to time, the “Credit Agreement”);

WHEREAS, Loan Parties have requested that Agents and Lenders make certain
amendments to the Credit Agreement;

WHEREAS, upon the terms and conditions set forth herein, Agents and Lenders are
willing to make certain amendments to the Credit Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

1.    Defined Terms. All initially capitalized terms used herein (including the
preamble and recitals hereof) without definition shall have the meanings
ascribed thereto in the Credit Agreement.

2.    Amendments to Credit Agreement. Subject to the satisfaction (or waiver in
writing by Agent) of the conditions precedent set forth in Section 3 hereof, the
Credit Agreement shall be amended as follows:

(a)    Section 1.01 of the Credit Agreement is hereby amended by amending and
restating or adding (as the case may be) each of the following defined terms in
their entirety:

“Applicable Margin” means, for any day, (a) with respect to any Reference Rate
Loan, 1.00%, and (b) with respect to any LIBOR Rate Loan, 2.00%.

“Change of Control” means each occurrence of any of the following:

(a)    prior to a Qualifying IPO, the Sponsor shall cease to beneficially and of
record own and control, directly or indirectly, at least 51% on a fully diluted
basis of the aggregate ordinary voting power of the Capital Stock of the Parent;

 

1



--------------------------------------------------------------------------------

(b) on or after a Qualifying IPO, any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act, but excluding any employee
benefit plan of such person and its subsidiaries and any person acting in its
capacity as trustee, agent or other fiduciary or administrator of any such
plan), shall have acquired beneficial ownership, directly or indirectly, of the
Capital Stock of Parent representing the greater of (i) 35% or more on a fully
diluted basis of the aggregate ordinary voting power of the Capital Stock of the
Parent, and (ii) a percentage equal to or greater than the percentage owned and
controlled by Sponsor on such date on a fully diluted basis of the aggregate
ordinary voting power of the Capital Stock of the Parent;

(c) the Parent shall cease to beneficially and of record own and control 100% on
a fully diluted basis of the economic and voting interests in the Capital Stock
of the Borrower;

(d) the Parent shall cease to have beneficial ownership (as defined in
Rule 13d-3 under the Exchange Act) of 100% of the aggregate voting power of the
Capital Stock of each other Loan Party, free and clear of all Liens (other than
any Liens granted hereunder and Permitted Liens), except for any shares of
Capital Stock of a Foreign Subsidiary issued to directors to qualify such
directors if so required by applicable law and as otherwise expressly permitted
herein; or

(e) the occurrence of any “Change of Control” as defined under the Senior Note
Documents.

“Commitment Fee Rate” means 0.375% per annum.

“Excluded Contribution” has the meaning specified therefor in the Senior Note
Indenture.

“Inventory Threshold” means, as of any date of determination, the greater of
(a) $20,000,000, and (b) the lesser of (i) $22,500,000, and (ii) the sum of
(y) $20,000,000, plus (z) the aggregate amount of M&E Depreciation Amounts that
have resulted in a reduction to the amount set forth in clause (a) of the
definition of M&E Component since the Effective Date.

“Public Company Costs” means (a) costs, expenses and disbursements associated
with, related to or incurred in anticipation of, or preparation for compliance
with (x) the requirements of the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated in connection therewith, (y) the provisions of the
Securities Act and the Exchange Act, as applicable to companies with equity or
debt securities held by the public, and (z) the rules of national securities
exchange companies with listed equity or debt securities, (b) costs and expenses
associated with investor relations, shareholder meetings and reports to
shareholders or debtholders and listing fees, and (c) directors’ and officers’
compensation, fees, indemnification, expense reimbursement (including legal and
other professional fees, expenses and disbursements), and insurance.

(b)    The definition of “Consolidated EBITDA” in Section 1.01 of the Credit
Agreement is hereby amended by (i) adding the parenthetical “(including, without
limitation, any such fees and expenses payable pursuant to the early termination
of the Management Services Agreement)” at the end of subclause (a)(i)(H) thereof
before the comma (“,”), and (ii) deleting the “and” at the end of clause
(a)(i)(L) thereof and adding the following new clause (a)(i)(N) immediately
after clause (a)(i)(M) thereof:

and (N) Public Company Costs,

 

2



--------------------------------------------------------------------------------

(c)    Sections 3.01(a)(i) and 3.01(a)(ii) of the Credit Agreement are hereby
amended and restated in their entirety as follows:

(i) shall specify (A) the amount of such Letter of Credit, (B) the date of
issuance, amendment, renewal, or extension of such Letter of Credit, (C) the
proposed expiration date of such Letter of Credit, (D) the name and address of
the beneficiary of the Letter of Credit, and (E) such other information
(including, the conditions to drawing, and, in the case of an amendment,
renewal, or extension, identification of the Letter of Credit to be so amended,
renewed, or extended) as shall be necessary to prepare, amend, renew, or extend
such Letter of Credit, (ii) if any Senior Notes are outstanding, shall be
accompanied by a certification with respect to such Letter of Credit that is in
the form of the certification contained in the second to last paragraph of
Exhibit D (but replacing each reference to “Proposed Revolving Loan” with
“proposed Letter of Credit”), and (iii) shall be accompanied by such Issuer
Documents as the L/C Issuer may request or require, to the extent that such
requests or requirements are consistent with the Issuer Documents that L/C
Issuer generally requests for Letters of Credit in similar circumstances. L/C
Issuer’s records of the content of any such request will be conclusive absent
manifest error.

(d)    Section 5.02 of the Credit Agreement is hereby amended by adding the
following new clause (d):

(d)    Senior Notes Documents.

(i)    If any Senior Notes are outstanding, the making of such Revolving Loan or
the issuance of such Letter of Credit to Borrower shall not result in Borrower
or any Guarantor being in breach of, or out of compliance with, Section 10.10 or
Section 10.11 of the Senior Note Indenture.

(ii)    If any Senior Notes are outstanding, if the making of such Revolving
Loan or the issuance of such Letter of Credit would cause the aggregate
outstanding amount of the Revolving Loans and the outstanding Letter of Credit
Obligations to exceed $42,500,000, (A) such excess amount of Indebtedness is
permitted under a provision of Section 10.10 of the Senior Note Indenture other
than Section 10.10(1), (B) the Lien securing such excess amount of Indebtedness
constitutes a “Permitted Lien” under, and as defined in, the Senior Note
Indenture other than a “Permitted Lien” under clause (19) of the definition of
“Permitted Liens” set forth in the Senior Note Indenture, and (C) after giving
effect to the incurrence of such excess amount of Indebtedness, Borrower would
be able to incur an additional $3,000,000 of secured Indebtedness under the Loan
Documents under a provision of Section 10.10 of the Senior Note Indenture other
than Section 10.10(1) and under a clause of the definition of “Permitted Liens”
set forth in the Senior Note other than clause (19) of the definition of
“Permitted Liens” set forth in the Senior Note Indenture.

(e)    Section 7.02(b) of the Credit Agreement is hereby amended by adding the
following sentence at the end thereof:

Permit any Indebtedness of Parent or its Subsidiaries to utilize the basket set
forth in Section 10.10(1) of the Senior Note Indenture other than Revolving
Loans and Letter of Credit Obligations.

(f)    Section 7.02(c) of the Credit Agreement is hereby amended by (i) deleting
the phrase “the Borrower is the surviving Person in the case of any merger or
consolidation involving the Borrower, and” from clause (i)(E) thereof,
(ii) deleting the period at the end of clause (ii)(L) thereof and replacing it
with “; and”, and (iii) adding the following new clause (iii) at the end
thereof:

 

3



--------------------------------------------------------------------------------

(iii)    Parent may merge with and into Ultimate Parent, so long as (A) Parent
gives the Agents at least 3 Business Days’ prior written notice of such merger,
(B) no Default or Event of Default shall have occurred and be continuing either
before or after giving effect to such transaction, (C) the Agents’ and Lender’s
rights in any Collateral (including the Capital Stock of Borrower), including,
without limitation, the existence, perfection, and priority of any Lien thereon,
are not adversely affected by such merger, (E) if Ultimate Parent is the
surviving Person of such merger, Ultimate Parent is joined as a Loan Party
hereunder and becomes a party to a Guaranty and a Security Agreement (pursuant
to which the Capital Stock of Borrower and any other Subsidiary of Ultimate
Parent is pledged to Collateral Agent), in each case, which is in full force and
effect on the date of and immediately after giving effect to such merger, and
(F) if Ultimate Parent is the surviving Person of such merger, after the
consummation of such merger, each reference in the Credit Agreement and the
other Loan Documents to “Parent” shall be deemed to be a reference to “Ultimate
Parent”.

(g)    Section 7.02(h) of the Credit Agreement is hereby amended by (i) amending
and restating clause (A)(4) thereof as follows: (4) to pay Public Company Costs
or any other amounts required for the Parent, the Ultimate Parent, or any direct
or indirect parent thereof that is a holding company solely in respect of the
Loan Parties to pay reasonable fees and expenses, other than to Affiliates of
the Borrower, directly related to any equity or debt offering of such Person
where such transaction would not be prohibited by the terms hereof (whether or
not such transaction is successful), (ii) adding the following parenthetical to
clause (H) thereof immediately prior to the semi-colon contained therein:
(including any fees and actual out-of-pocket indemnities, reimbursements and
reasonable expenses payable under the Management Services Agreement (as in
effect on the date hereof) as a result of the early termination thereof),
(iii) deleting the “and” at the end of clause (I) thereof, (iv) deleting the
period at the end of clause (J) thereof and replacing it with “,”, and
(v) adding the following new clause (K) immediately after clause (J) thereof:

(K)    the declaration and payment of dividends on Parent’s common Capital Stock
(or the payment of dividends to any direct or indirect parent company of Parent
to fund a payment of dividends on such company’s common Capital Stock),
following consummation of the first Qualifying IPO of Parent’s common Capital
Stock or the common Capital Stock of any direct or indirect parent company of
Parent after the Effective Date, of up to 6.00% per annum of the net cash
proceeds received by or contributed to Parent in or from any such Qualifying
IPO, other than any public sale constituting an Excluded Contribution; provided
that (x) no Event of Default exists at the time any such dividend is made, and
(y) immediately after giving effect to each such dividend on a pro forma basis,
Excess Availability is not less than $25,000,000.

(h)    Section 7.02(j) of the Credit Agreement is hereby amended by (i) deleting
the “and” at the end of clause (iv) thereof, (ii) deleting the period at the end
of clause (v) thereof and replacing it with “, and”, and (iii) adding the
following new clause (vi) immediately after clause (v) thereof:

(vi) the Borrower may pay any Public Company Costs directly on behalf of Parent
or any direct or indirect parent thereof.

(i)    Section 7.02(l)(v) of the Credit Agreement is hereby amended by amending
and restating such clause in its entirety as follows:

(v)    make any voluntary or optional payment, prepayment, redemption,
defeasance, sinking fund payment or other acquisition for value of any of its or
its Subsidiaries’ Subject Indebtedness (including, without limitation, by way of
depositing money or securities with the trustee therefor before the date
required for the purpose of paying any portion of such Subordinated Indebtedness

 

4



--------------------------------------------------------------------------------

when due), except (A) where (x) no Event of Default exists at the time thereof,
and (y) Excess Availability is not less than $25,000,000 after giving effect
thereto, or (B) so long as no Event of Default has occurred and is continuing or
would result therefrom, on or within 1 year after the date of consummation of
any Qualifying IPO, Borrower may redeem or repurchase Senior Notes with the net
cash proceeds of such Qualifying IPO; provided that no more than 35% of the
aggregate original principal amount of Senior Notes may be redeemed or
repurchased in connection with all of such redemptions or repurchases; or

(j)    Section 7.02(o) of the Credit Agreement is hereby amended by adding the
following text before the period (“.”) at the end thereof:

, it being agreed that the early termination of the Management Services
Agreement is not prohibited under the terms of this Agreement

(k)    Section 7.02(p)(iii) of the Credit Agreement is hereby amended by
(i) deleting the “and” at the end of clause (D) thereof; and (ii) adding the
following new clause (F) immediately after subclause (E) thereof before the
semicolon (“;”):

and (F) engaging in activities typical for a holding company subject to
Section 13 or 15(d) of the Exchange Act and other activities incidental thereto

(l)    Section 7.02(p)(iv) of the Credit Agreement is hereby amended by adding
“except to the extent expressly permitted pursuant to Section 7.02(c)(iii)”
before the comma at the end thereof.

(m)    Exhibit D to the Credit Agreement is hereby amended by (i) deleting such
Exhibit in its entirety, and (ii) inserting the Exhibit D hereto in lieu
thereof.

(n)    Exhibit F to the Credit Agreement is hereby amended by (i) deleting such
Exhibit in its entirety, and (ii) inserting the Exhibit F hereto in lieu
thereof.

(o)    Schedule 1.01(A) to the Credit Agreement is hereby amended by
(i) deleting such Schedule in its entirety, and (ii) inserting the Schedule
1.01(A) attached hereto in lieu thereof.

3.    Conditions Precedent to Amendment. The satisfaction (or waiver in writing
by Agents) of each of the following shall constitute conditions precedent to the
effectiveness of the Amendment (such date being the “Amendment Effective Date”):

(a)    Agents shall have received this Amendment, duly executed by the parties
hereto, and the same shall be in full force and effect.

(b)    The Administrative Agent (or its counsel) shall have received an executed
legal opinion, in customary form, of Weil, Gotshal & Manges LLP.

(c)    The Administrative Agent (or its counsel) shall have received a
certificate of each Loan Party, dated as of the Amendment Effective Date, in
form and substance reasonably satisfactory to Administrative Agent, executed by
the President or any Vice President and the Secretary or any Assistant Secretary
of such Loan Party, attaching the documents referred to in Section 3(d)(i),
(ii) and (iv) below (or, with respect to clause (ii) of such Section 3(d),
certifying that there have been no modifications to the Governing Documents of
such Loan Party since the Effective Date), and in the case of the Borrower
certifying as to the matters in Sections 3(f), 3(g) and 3(h) below.

 

5



--------------------------------------------------------------------------------

(d)    The Administrative Agent shall have received (i) a copy of the
resolutions of the board of directors or other managers of each Loan Party (or a
duly authorized committee thereof) authorizing (A) the execution, delivery, and
performance of this Amendment and (B) the extensions of credit contemplated
under the Credit Agreement as amended hereby, (ii) the Governing Documents,
(iii) long-form good standing certificates, certificates of status, certificates
of good standing, or other comparable certificates of each Loan Party, and
(iv) signature and incumbency certificates (or other comparable documents
evidencing the same) of the Authorized Officers of each Loan Party executing
this Amendment.

(e)    After giving effect to this Amendment, the representations and warranties
contained herein shall be true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified as to “materiality” or
“Material Adverse Effect” in the text thereof, which representations and
warranties shall be true and correct in all respects subject to such
qualification) on and as of the date hereof, as though made on and as of such
date (except to the extent that any such representation or warranty expressly
relates solely to an earlier date, in which case such representation or warranty
shall be true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations or warranties that
already are qualified or modified as to “materiality” or “Material Adverse
Effect” in the text thereof, which representations and warranties shall be true
and correct in all respects subject to such qualification) on and as of such
earlier date).

(f)    No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force by any
Governmental Authority against any Loan Party, any Agent, any Lender, or any
Secured Party.

(g)    No Default or Event of Default shall have occurred and be continuing as
of the Amendment Effective Date, nor shall either result from the consummation
of the transactions contemplated herein.

(h)    Borrower shall pay concurrently with the closing of the transactions
evidenced by this Amendment, all costs and expenses then payable pursuant to the
Credit Agreement and Section 5 of this Amendment.

(i)    Administrative Agent shall have received, in immediately available funds,
the Amendment Fee referred to in Section 6 hereof.

4.    Representations and Warranties. Each Loan Party hereby represents and
warrants to each Agent and each Lender as follows:

(a)    It (i) is a corporation, limited liability company or limited partnership
duly organized, validly existing and in good standing under the laws of the
state or jurisdiction of its organization, (ii) is duly qualified to do business
and is in good standing in each jurisdiction in which the character of the
properties owned or leased by it or in which the transaction of its business
makes such qualification necessary, except, in the case of this clause (ii),
where the failure to be so qualified and in good standing, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect, and (iii) has all requisite power and authority to conduct its business
as now conducted and as presently contemplated and, in the case of the Borrower,
to make the borrowings hereunder, to execute and deliver this Amendment and the
other Loan Documents to which it is a party and to consummate the transactions
contemplated hereby and thereby.

 

6



--------------------------------------------------------------------------------

(b)    The execution, delivery, and performance by it of this Amendment and the
performance by it of each Loan Document to which it is or will be a party
(i) have been duly authorized by all necessary action, (ii) do not and will not
contravene (A) any of its Governing Documents, (B) any applicable Law, or
(C) any Contractual Obligation binding on or otherwise affecting it or any of
its properties, (iii) do not and will not result in or require the creation of
any Lien (other than pursuant to any Loan Document) upon or with respect to any
of its properties, and (iv) do not and will not result in any default,
noncompliance, suspension, revocation, impairment, forfeiture or nonrenewal of
any permit, license, authorization or approval applicable to its operations or
any of its properties, except in the case of clauses (ii)(B), (ii)(C) and
(iv) to the extent such could not reasonably be expected, either individually or
in the aggregate, to have a Material Adverse Effect.

(c)    No authorization or approval or other action by, and no notice to or
filing with, any Governmental Authority is required in connection with the due
execution, delivery and performance by any Loan Party of this Amendment or any
other Loan Document to which it is or will be a party except for (i) consents,
authorizations, notices and filings which have been obtained or made and are in
full force and effect, (ii) filings to perfect the Liens created by the Loan
Documents, and (iii) consents, authorizations, filings, notices or other acts
the failure to make or obtain could not reasonably be expected, either
individually or in the aggregate, to be adverse in any material respect to the
rights or interests of the Agents, the Lenders or the L/C Issuer.

(d)    This Amendment is, and each other Loan Document to which it is or will be
a party, when executed and delivered by each Person that is a party thereto,
will be the legal, valid and binding obligation of such Person, enforceable
against such Person in accordance with its terms, except as may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws or principles of equity.

(e)    No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein has been issued and remains in force by any Governmental
Authority against any Loan Party, any Agent, any Lender, or any Secured Party.

(f)    No Default or Event of Default has occurred and is continuing as of the
date of the effectiveness of this Amendment, and no condition exists which
constitutes a Default or an Event of Default.

(g)    The representations and warranties set forth in the Credit Agreement, as
amended by this Amendment and after giving effect to this Amendment, and the
other Loan Documents to which it is a party are true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified as to
“materiality” or “Material Adverse Effect” in the text thereof, which
representations and warranties shall be true and correct in all respects subject
to such qualification) on and as of the date hereof, as though made on and as of
such date (except to the extent that any such representation or warranty
expressly relates solely to an earlier date, in which case such representation
or warranty shall be true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations or
warranties that already are qualified or modified as to “materiality” or
“Material Adverse Effect” in the text thereof, which representations and
warranties shall be true and correct in all respects subject to such
qualification) on and as of such earlier date).

5.    Payment of Costs and Fees. Borrower shall pay to each Agent and each
Lender all costs and expenses in connection with the preparation, negotiation,
execution and delivery of this Amendment and any documents and instruments
relating hereto in accordance with Section 12.04 of the Credit Agreement.

 

7



--------------------------------------------------------------------------------

6.    Amendment Fee. On or before the date hereof, Borrower shall pay to
Administrative Agent, for the ratable benefit of the Lenders party hereto, an
amendment fee in the amount of $75,000 (“Amendment Fee”) in immediately
available funds. Such Amendment Fee shall be fully earned and non-refundable on
the date hereof.

7.    Mortgage Amendment. Borrower covenants and agrees that on or before the
date that is 5 Business Days after the date hereof (or such later date as the
Administrative Agent may agree in its sole discretion), the Administrative Agent
shall have received an amendment to the Mortgage, duly executed by Lantheus MI
Real Estate, LLC (“Real Estate”), and the same shall be in form and substance
reasonably satisfactory to the Agents. Borrower further agrees that its or Real
Estate’s failure to timely comply with the foregoing shall constitute an
immediate Event of Default.

8.    GOVERNING LAW; CONSENT TO JURISDICTION; SERVICE OF PROCESS AND VENUE;
JUDICIAL REFERENCE; WAIVER OF JURY TRIAL, ETC. THIS AMENDMENT SHALL BE SUBJECT
TO THE PROVISIONS REGARDING GOVERNING LAW, CONSENT TO JURISDICTION, SERVICE OF
PROCESS AND VENUE, JUDICIAL REFERENCE, AND WAIVER OF JURY TRIAL, ETC. SET FORTH
IN SECTIONS 12.09, 12.10, AND 12.11 OF THE CREDIT AGREEMENT, AND SUCH PROVISIONS
ARE INCORPORATED HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.

9.    Amendments. This Amendment cannot be altered, amended, changed or modified
in any respect except in accordance with Section 12.02 of the Credit Agreement.

10.    Counterpart Execution. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same Amendment.
Delivery of an executed counterpart of this Amendment by telefacsimile or other
electronic method of transmission shall be equally as effective as delivery of
an original executed counterpart of this Amendment. Any party delivering an
executed counterpart of this Amendment by telefacsimile or other electronic
method of transmission also shall deliver an original executed counterpart of
this Amendment, but the failure to deliver an original executed counterpart
shall not affect the validity, enforceability, and binding effect of this
Amendment.

11.    Effect on Loan Documents.

(a)    The Credit Agreement, as amended hereby, and each of the other Loan
Documents shall be and remain in full force and effect in accordance with their
respective terms and hereby are ratified and confirmed in all respects. The
execution, delivery, and performance of this Amendment shall not operate, except
as expressly set forth herein, as a modification or waiver of any right, power,
or remedy of any Agent, any Lender, or any Secured Party under the Credit
Agreement or any other Loan Document. Except for the amendments to the Credit
Agreement expressly set forth herein, the Credit Agreement and the other Loan
Documents shall remain unchanged and in full force and effect. The amendments
set forth herein are limited to the specifics hereof (including facts or
occurrences on which the same are based), shall not apply with respect to any
facts or occurrences other than those on which the same are based, shall neither
excuse any future non-compliance with the Loan Documents nor operate as a waiver
of any Default or Event of Default, shall not operate as a consent to any
further waiver, consent or amendment or other matter under the Loan Documents,
and shall not be construed as an indication that any future waiver or amendment
of covenants or any other provision of the Credit

 

8



--------------------------------------------------------------------------------

Agreement will be agreed to, it being understood that the granting or denying of
any waiver or amendment which may hereafter be requested by any Loan Party
remains in the sole and absolute discretion of Agent and Lenders. To the extent
that any terms or provisions of this Amendment conflict with those of the Credit
Agreement or the other Loan Documents, the terms and provisions of this
Amendment shall control.

(b)    Upon and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to “the Credit Agreement”, “thereunder”, “therein”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as modified and amended hereby.

(c)    To the extent that any of the terms and conditions in any of the Loan
Documents shall contradict or be in conflict with any of the terms or conditions
of the Credit Agreement, after giving effect to this Amendment, such terms and
conditions are hereby deemed modified or amended accordingly to reflect the
terms and conditions of the Credit Agreement as modified or amended hereby.

(d)    This Amendment is a Loan Document.

(e)    This Amendment shall be subject to the rules of construction set forth in
Section 1.02 of the Credit Agreement, and such provisions are incorporated
herein by this reference, mutatis mutandis.

12.    Entire Agreement. This Amendment, and the terms and provisions hereof,
the Credit Agreement and the other Loan Documents constitute the entire
understanding and agreement between the parties hereto with respect to the
subject matter hereof and supersede any and all prior or contemporaneous
amendments or understandings with respect to the subject matter hereof, whether
express or implied, oral or written.

13.    Integration. This Amendment, together with the other Loan Documents,
incorporates all negotiations of the parties hereto with respect to the subject
matter hereof and is the final expression and agreement of the parties hereto
with respect to the subject matter hereof.

14.    Reaffirmation of Obligations. Each Loan Party hereby (a) acknowledges and
reaffirms its obligations owing to each Agent, each Lender, and each other
Secured Party under each Loan Document to which it is a party, and (b) agrees
that each of the Loan Documents to which it is a party is and shall remain in
full force and effect. Each Loan Party hereby (i) further ratifies and reaffirms
the validity and enforceability of all of the Liens and security interests
heretofore granted, pursuant to and in connection with the Security Agreement or
any other Loan Document to Collateral Agent, on behalf and for the benefit of
each Secured Party, as collateral security for its obligations under the Loan
Documents in accordance with their respective terms, and (ii) acknowledges that
all of such Liens and security interests, and all Collateral heretofore pledged
as security for such obligations, continue to be and remain collateral for such
obligations from and after the date hereof (including, without limitation, from
after giving effect to this Amendment). Each Guarantor hereby reaffirms,
acknowledges, agrees and confirms that it has granted a perfected security
interest in the Collateral pursuant to and in connection with the Security
Agreement to Collateral Agent in order to secure all of its present and future
Guaranteed Obligations.

15.    Ratification. Each Loan Party hereby restates, ratifies and reaffirms
each and every term and condition set forth in the Credit Agreement and the Loan
Documents effective as of the date hereof and as modified hereby. All
Obligations (including the Guaranteed Obligations, as applicable) owing by each
Loan Party are unconditionally owing by such Loan Party to Agents and the
Lenders, without offset, defense, withholding, counterclaim, or deduction of any
kind, nature, or description whatsoever.

 

9



--------------------------------------------------------------------------------

16.    Severability. In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

17.    Guarantors. Although the undersigned Guarantors have been informed of the
matters set forth herein and have acknowledged and agreed to same, the
undersigned understands that neither Agent nor any Lender has any obligations to
inform it of amendments or waivers in the future or to seek their acknowledgment
or agreement to future amendments and waivers, and nothing herein shall create
such a duty.

[Signature pages follow]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.

 

BORROWER: LANTHEUS MEDICAL IMAGING, INC., a Delaware corporation By:   /s/
Michael Duffy Name: Michael Duffy Title: Vice President and Secretary

 

PARENT and GUARANTOR: LANTHEUS MI INTERMEDIATE, INC., a Delaware corporation By:
  /s/ Michael Duffy Name: Michael Duffy Title: Vice President and Secretary

 

GUARANTOR: LANTHEUS MI REAL ESTATE, LLC, a Delaware limited liability company
By:   /s/ Michael Duffy Name: Michael Duffy Title: Vice President and Secretary



--------------------------------------------------------------------------------

COLLATERAL AGENT, ADMINISTRATIVE AGENT, and LENDER: WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association By:   /s/ Steve Scott

Name:   Steve Scott   Its Authorized Signatory



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF NOTICE OF BORROWING

[LETTERHEAD OF THE BORROWER]

[Date]

Wells Fargo Bank, National Association

as the Administrative Agent for the Lenders

party to the Credit Agreement referred to below

    2450 Colorado Avenue, Suite 3000 West

    Santa Monica, California 90404

Ladies and Gentlemen:

The undersigned, LANTHEUS MEDICAL IMAGING, INC., a Delaware corporation (the
“Borrower”), (i) refers to that certain Amended and Restated Credit Agreement,
dated as of July 3, 2013 (as amended, restated, supplemented, or otherwise
modified from time to time, the “Credit Agreement”), by and among LANTHEUS MI
INTERMEDIATE, INC., a Delaware corporation (the “Parent”), the Borrower, the
“Guarantors” from time to time party thereto, the lenders from time to time
party thereto (each a “Lender” and individually and collectively, the
“Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association (“Wells Fargo”), as the collateral agent for the benefit of Agents
and the other Secured Parties (in such capacity, together with its successors
and assigns in such capacity, if any, the “Collateral Agent”) and as the
administrative agent for the Lenders (in such capacity, together with its
successors and assigns in such capacity, if any, the “Administrative Agent” and
together with the Collateral Agent, each an “Agent” and individually and
collectively, the “Agents”), and Wells Fargo, as sole lead arranger, bookrunner,
and syndication agent, and (ii) hereby gives you notice pursuant to Section 2.02
of the Credit Agreement that the undersigned hereby requests a Revolving Loan
under the Credit Agreement, and in that connection sets forth below the
information relating to such Revolving Loan (the “Proposed Revolving Loan”) as
required by Section 2.02(a) of the Credit Agreement. All initially capitalized
terms used herein without definition shall have the meanings ascribed thereto in
the Credit Agreement.

 

  (i) The aggregate principal amount of the Proposed Revolving Loan is
$            .1

 

  (ii) The borrowing date of the Proposed Revolving Loan is                  ,
20    .2

 

  (iii) The Proposed Revolving Loan is a [Reference Rate Loan] [LIBOR Rate
Loan].

(iv)      If the Proposed Revolving Loan is a LIBOR Rate Loan, such Proposed
Revolving Loan shall have an Interest Period of [one][two][three][six] month(s).

 

1  Each Revolving Loan shall be made in a minimum amount of $1,000,000 and shall
be in an integral multiple of $500,000.

2  This date must be a Business Day.

 

-2-



--------------------------------------------------------------------------------

(v)      The proceeds of the Proposed Revolving Loan should be made available to
the undersigned by wire transferring such proceeds in accordance with the
payment instructions attached hereto as Exhibit A.

[The undersigned certifies that that the making of the Proposed Revolving Loan
does not result in Borrower or any Guarantor being breach of, or out of
compliance with, Section 10.10 or Section 10.11 of the Senior Note Indenture.
The undersigned further certifies that, after giving effect to the Proposed
Revolving Loan, the aggregate outstanding amount of the Revolving Loans and the
outstanding Letter of Credit Obligations [does][does not] exceed $42,500,000.
[If, after giving effect to the Proposed Revolving Loan, the aggregate
outstanding amount of the Revolving Loans and the outstanding Letter of Credit
Obligations exceeds $42,500,000, (a) such excess amount of Indebtedness is
permitted under a provision of Section 10.10 of the Senior Note Indenture other
than Section 10.10(1) of the Senior Note Indenture, (b) the Lien securing such
excess amount of Indebtedness constitutes a “Permitted Lien” under, and as
defined in, the Senior Note Indenture other than a “Permitted Lien” under clause
(19) of the definition of “Permitted Liens” set forth in the Senior Note
Indenture, and (c) after giving effect to the incurrence of such excess amount
of Indebtedness, Borrower would be able to incur an additional $3,000,000 of
secured Indebtedness under the Loan Documents under a provision of Section 10.10
of the Senior Note Indenture other than Section 10.10(1) and under a clause of
the definition of “Permitted Liens” set forth in the Senior Note Indenture other
than clause (19) of the definition of “Permitted Liens” set forth in the Senior
Note Indenture.]3]4

The undersigned certifies that (a) the representations and warranties contained
in ARTICLE VI of the Credit Agreement and in each other Loan Document,
certificate, financial statement, report or statement of fact delivered to any
Agent or any Lender pursuant thereto on or prior to the date of the Proposed
Revolving Loan are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations or
warranties that already are qualified or modified as to “materiality” or
“Material Adverse Effect” in the text thereof, which representations and
warranties shall be true and correct in all respects subject to such
qualification) on and as of such date as though made on and as of such date
except to the extent that any such representation or warranty expressly relates
solely to an earlier date (in which case such representation or warranty shall
be true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations or warranties that
already are qualified or modified as to “materiality” or “Material Adverse
Effect” in the text thereof, which representations and warranties shall be true
and correct in all respects subject to such qualification) on and as of such
earlier date), (b) no Default or Event of Default has occurred and is continuing
or would result from the making of the Proposed Revolving Loan, (c) after giving
effect to the making of the Proposed Revolving Loan, the Total Revolving
Exposure does not exceed the Line Cap, and (d) the making of the Proposed
Revolving Loan shall not contravene any law, rule or regulation applicable to
any Agent, any Lender or the L/C Issuer.

 

3  Include bracketed language if “does” is chosen in the sentence immediately
prior to the bracketed language.

4  Include bracketed language only if any Senior Notes are outstanding.

 

-3-



--------------------------------------------------------------------------------

Very truly yours, LANTHEUS MEDICAL IMAGING, INC., a Delaware corporation, as the
Borrower By:    

Name:    

Title:    

 

-4-



--------------------------------------------------------------------------------

EXHIBIT A

Payment Instructions



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF BORROWING BASE CERTIFICATE

[See attached]



--------------------------------------------------------------------------------

Schedule 1.01(A)             Lenders and Lenders’ Revolving Credit Commitments

 

Lender

 

Revolving Credit Commitment

 

Total Commitment

Wells Fargo Bank, National Association

  $50,000,000   $50,000,000

All Lenders

  $50,000,000   $50,000,000